EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 5/03/2022 disclaiming the terminal portion of any patent granted on pending reference Application Number 17/158,543 which would extend beyond the expiration date of any patent granted on the instant application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Upon further update and reconsideration of applicant’s remarks and terminal disclaimer filed on 5/03/22, the previous non-final rejection of claims 12-17 and 19-33 being provisionally rejected on the ground of nonstatutory double patenting as purportedly being obvious over claims 1-21 of copending U.S. Patent Application No. 17/158,543 is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831